           Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


(1) STARR SURPLUS LINES
INSURANCE COMPANY,
                                             Case No.    CIV-20-651-F
            Plaintiff,

v.

(1) CUSHING HOSPITALITY, LLC,

             Defendant.

           ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

      Starr Surplus Lines Insurance Company (“Starr”) names as defendant Cushing

Hospitality, LLC (“Cushing”) and submits this Complaint for Declaratory Judgment

pursuant to the Declaratory Judgments Act, 28 U.S.C. § 2201 and Federal Rule of Civil

Procedure 57. In support of this Original Complaint, Starr respectfully shows:

                                       PARTIES

      1.     Plaintiff Starr is a Texas corporation with its principal place of business in

New York, New York.

      2.     Defendant Cushing is an Oklahoma limited liability company with its

principal place of business in Cushing, Oklahoma. Cushing can be served with process

through its registered agent, Tejal Patel, at 4333 SW 15th Street, Oklahoma City,

Oklahoma 73108. Based on information and belief, the members of Defendant Cushing

are Naresh Patel, Kalpana Patel, and Tejal Patel, all of whom are residents of Oklahoma.
            Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 2 of 16




                              JURISDICTION AND VENUE

       3.      The court has jurisdiction pursuant to 28 U.S.C. 1332(a) because this action

is between citizens of different states and the amount in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs.

       4.      Venue is proper in the Western District of Oklahoma, Enid and Ponca City

Division, pursuant to 28 U.S.C. 1391(b)(1)-(2), in that it is the judicial district in which

the Defendant resides, and the underlying state court lawsuit to confirm an arbitration

award giving rise to the claims at issue is in this district.

    THE ARBITRATION PROCEEDING AND STATE COURT LAWSUIT TO
              CONFIRM OF THE ARBITRATION AWARD

       5.      This is a declaratory judgment action to determine whether Starr owes a

duty to pay judgment creditor Defendant Cushing all or part of a monetary judgment

Cushing obtained against Starr insured CMP Construction, Inc. (“CMP”) in a

construction defect arbitration that took place in Oklahoma.1 Defendant Cushing is

currently involved in litigation as a result of a construction of a hotel that it owns. The

lawsuit is styled: Case No. CJ-20-8; Cushing Hospitality, LLC v. CMP Construction, Inc.,

and Hiren Patel a/k/a Chico Patel, an individual.; in the District Court of Payne County,

Oklahoma on January 7, 2020 (attached as Exhibit 1). Cushing filed the Petition For

Money Damages And To Confirm Arbitration Award And Reduce Same To Judgment

(the “Underlying Lawsuit”) in part to seek confirmation of an arbitration award (the


1
 Starr has not joined its insured CMP in this declaratory judgment action because CMP
was dissolved in June 2017 and thus pursuant to 18 O.S. 1099, cannot be sued or bring
suit.


                                                2
            Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 3 of 16




“Arbitration Award”) entered in its favor on November 1, 2019 against CMP and MG

Pools (“MG”). CMP subsequently joined third party defendant MG in the Underlying

Lawsuit seeking confirmation of the Arbitration Award.

       6.     Pursuant to the Arbitration Award, which is attached as Exhibit 2, the

arbitrator found that in August 2011, Defendant Cushing and CMP entered into a written

contract for the construction of a Best Western hotel in Cushing, Oklahoma. CMP served

as the general contractor for the construction of the hotel. The contract contained an

arbitration provision for any disputes between Cushing and CMP arising from the

construction of the hotel. The arbitrator found that following substantial completion of

the hotel by CMP on November 2, 2012, and after issuance of the Certificate of

Occupancy on December 2, 2012, Cushing observed distress in the main lobby/breakfast

area in wall coverings, wrinkling of wall finishes, cracking of drywall, and perceptible

heaving of the floor. Cushing also noticed floor height variation throughout the first floor,

cracks in the floor in areas of exposed concrete and slab height variation around the pool.

Cushing reported these issues to CMP in 2013 who, in turn, began investigating the

situation pursuant to its warranty obligations in the contract.

       7.     For a several year period, CMP was unable to resolve the problems with the

hotel. CMP voluntarily dissolved as an ongoing concern, was no longer doing business

after 2016, and thus ceased performing its warranty obligations to Cushing under the

contract. In May 2017, Cushing filed a demand for arbitration through the AAA. Starr

and CMP’s other liability insurer, Century Surety Company, provided a defense to CMP

in the arbitration proceeding. In July 2017, CMP joined the pool subcontractor MG in the


                                              3
            Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 4 of 16




arbitration proceeding on the basis that the water leakage from the pool may have

contributed to the alleged damages to the hotel. A significant plumbing leak in the pool

was discovered in June 2018 and repaired in October 2018.

      8.      On November 1, 2019, the arbitrator rendered the Arbitration Award in

favor of Cushing in the amount of $1,840,577.77. The arbitrator found that while the pool

was a part of CMP's obligations, the installation of the pool and the lack of the proper

installation of the swimming pool filler pipe causing tens of thousands of gallons of water

to be released into the soil under the slab was, at a minimum, 95% of the cause of the

water infiltration. The arbitrator determined that the other potential sources of moisture,

such as rain, moisture accumulation in planter boxes, and others, would not have resulted

in an amount of property damage to the hotel that had occurred.

      9.      In his Conclusions of Law, the arbitrator found that CMP breached express

warranties under the contract. Specifically, he determined that where problems are

discovered after substantial completion, the contract required CMP to correct them

"within a reasonable time" after being given notice by Cushing. He determined that

Cushing timely made a warranty claim under the contract and that, while CMP

continuously attempted to find the root cause of the problem—that being water

infiltration under the slab caused by the leaking pool—CMP did not complete its

warranty work, in large part because CMP’s President dissolved the company before the

work was completed and is therefore liable to Cushing for breach of the warranty.

      10.     The arbitrator further found that the fact that the leaking pool piping was

not discovered until after Cushing demanded arbitration made no difference and did not


                                             4
            Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 5 of 16




somehow obviate the express provisions of the contract. He also determined that it also

did not matter that CMP spent several years investigating the problems. Instead, all that

mattered is that Cushing, after giving CMP a reasonable amount of time to figure out and

fix the problems, timely filed an arbitration demand before the expiration of the time for

making claims stated in the contract. Since CMP did not honor its warranty, the arbitrator

determined that it must pay Cushing for the damages suffered.

      11.     On June 8, 2020, the court entered its Order and Judgment in the

Underlying Lawsuit confirming the Arbitration Award in favor of Cushing in the amount

of $1,856,107.65, which included Cushing’s costs and attorney’s fees. The court has not

yet ruled on CMP’s Motion to Confirm Arbitration Award and Reduce Same to Judgment

Against MG.

                               THE STARR POLICIES

      12.     Starr issued the following Commercial General Liability Policies to CMP:

SLPG-GL01638-00, effective from September 20, 2012 to September 20, 2013 (“2012-

2013 Policy”) (attached as Exhibit 3); SLPG-GL01638-01, effective from September 20,

2013 to September 20, 2014 (“2013-2014 Policy”) (attached as Exhibit 4); and SLPG-

GL01638-02, effective from September 22, 2014 to September 22, 2015 (“2014-2015

Policy”) (attached as Exhibit 5)2 (collectively, the “Policies”). Each policy contains a

$1,000,000 each occurrence limit. The Policies all provide as follows:




2
 The 2013-2014 Policy ended on September 20, 2013 and the 2014-2015 Policy incepted
on September 22, 2014. Therefore, there is no coverage on September 21, 2014.


                                            5
   Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 6 of 16




   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

SECTION I – COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY DAMAGE
LIABILITY

1. Insuring Agreement

  a. We will pay those sums that the insured becomes legally obligated to
     pay as damages because of “bodily injury” or “property damage” to
     which this insurance applies. We will have the right and duty to
     defend the insured against any “suit” seeking those damages.
     However, we will have no duty to defend the insured against any
     “suit” seeking damages for “bodily injury” or “property damage” to
     which this insurance does not apply. We may, at our discretion,
     investigate any “occurrence” and settle any claim or “suit” that may
     result. But:

     (1) The amount we will pay for damages is limited as
         described in Section III – Limits of Insurance; and

     (2) Our right and duty to defend ends when we have used up
         the applicable limit of insurance in the payment of
         judgments or settlements under Coverage A or B or
         medical expenses under Coverage C.

     No other obligation or liability to pay sums or perform acts or
     services is covered unless explicitly provided for under
     Supplementary Payments – Coverage A and B.

  b. This insurance applies to “bodily injury” and “property damage”
     only if:

     (1) The “bodily injury” or “property damage” is caused by an
         “occurrence” that takes place in the “coverage territory.”

     (2) The “bodily injury” or “property damage” occurs during
         the policy period; and

     (3) Prior to the policy period, no insured listed under
         Paragraph 1. Of Section II – Who Is An Insured and no
         “employee” authorized by you to give or receive notice of


                                    6
     Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 7 of 16




          an “occurrence” or claim, knew that the “bodily injury” or
          “property damage” had occurred, in whole or in part. If
          such a listed insured or authorized     “employee” knew,
          prior to the policy period, that the “bodily injury”    or
          “property damage” occurred, then any continuation
          change or resumption of such “bodily injury” or “property
          damage” during or after the policy period will be deemed
          to have known prior to the police period.

       c. “Bodily injury” or “property damage” which occurs
          during the policy period and was not, prior to the policy
          period, known to have occurred by any insured listed
          under Paragraph 1. of Section II – Who Is An Insured or
          any “employee’ authorized by you to give or receive
          notice of an     “occurrence” or claim, includes any
          continuation, change or resumption of that “bodily
          injury” or “property damage” after the end of the policy
          period.

       d. “Bodily injury” or “property damage” will be deemed to
          have been known to have occurred at the earliest time
          when any insured listed under Paragraph 1. of Section II –
          Who Is An Insured or any “employee” authorized by you
          to give or receive notice of an “occurrence” or claim:

          (1) Reports all, or any part, of the “bodily injury” or
          “property damage” to us or any other insurer;

          (2) Receives a written or verbal demand or claim for
          damages because of the “bodily injury” or “property
          damage”; or

          (3) Becomes aware by any other means that “bodily
          injury” or “property damage” has occurred or has begun to
          occur.

                                   ***
2.     Exclusions

       This insurance does not apply to:

                                    ***



                                     7
     Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 8 of 16




       b.    Contractual Liability

             “Bodily injury” or “property damage” for which the insured is
             obligated to pay damages by reason of the assumption of
             liability in a contract or agreement. This exclusion does not
             apply to liability for damages:

             (1)    That the insured would have in the absence of the
                    contract or agreement; or

             (2)    Assumed in a contract or agreement that is an “insured
                    contract”, provided the “bodily injury” or “property
                    damage” occurs subsequent to the execution of the
                    contract or agreement. Solely for the purposes of
                    liability assumed in an “insured contract”, reasonably
                    attorney fees and necessary litigation expenses
                    incurred by or for a party other than an insured are
                    deemed to be damages because of “bodily injury” or
                    “property damage”, provided:

                    (a)    Liability to such party for, or for the cost of,
                           that party’s defense has also been assumed in
                           the same “insured contract”; and
                    (b)    Such attorney fees and litigation expenses are
                           for defense of that party against a civil or
                           alternative dispute resolution proceeding in
                           which damages to which this insurance applies
                           are alleged.

SECTION V – DEFINITIONS

9.     "Insured contract" means:
                                   ***

       f. That part of any other contract or agreement pertaining to your
          business (including an indemnification of a municipality in
          connection with work performed for a municipality) under which
          you assume the tort liability of another party to pay for "bodily
          injury" or "property damage" to a third person or organization.
          Tort liability means a liability that would be imposed by law in
          the absence of any contract or agreement.

                                   ***


                                     8
      Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 9 of 16




13.     “Occurrence” means an accident, including continuous or repeated
        exposure to substantially the same general harmful conditions.

                                   ***
16.     “Products-completed operations hazard”:

        a.    Includes all “bodily injury” and “property damage” occurring
              away from premises you own or rent and arising out of “your
              product” or “your work except:

              (1)    Products that are still in your physical possession; or

              (2)    Work that has not yet been completed or abandoned.
                     However, “your work” will be deemed completed at
                     the earliest of the following times:

                     (a)    When all of the work called for in your contract
                            has been completed.

                     (b)    When all of the work to be done at the job site
                            has been completed if your contract calls for
                            work at more than one job site.

                     (c)    When that part of the work done at a job site
                            has been put to its intended use by any person
                            or organization other than another contractor or
                            subcontractor working on the same project.

        Work that may need service, maintenance, correction, repair or
        replacement, but which is otherwise complete, will be treated as
        completed.

        b.    Does not include “bodily injury” or “property damage”
              arising out of:

              (1)    The transportation of property, unless the injury or
                     damage arises out of a condition in or on a vehicle not
                     owned or operated by you, and that condition was
                     created by the “loading or unloading” of that vehicle
                     by any insured;

              (2)    The existence of tools, uninstalled equipment or
                     abandoned or unused materials; or


                                      9
  Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 10 of 16




             (3)    Products or operations for which the classification,
                    listed in the Declarations or in a policy schedule, states
                    that products completed operations are subject to the
                    General Aggregate Limit.

                                   ***
17.   “Property damage” means:

      a.     Physical injury to tangible property, including all resulting
             loss of use of that property. All such loss of use shall be
             deemed to occur at the time of the physical injury that caused
             it; or

      b.     Loss of use of tangible property that is not physically injured.
             All such loss of use shall be deemed to occur at the time of
             the “occurrence” that caused it.

      For the purposes of this insurance, electronic data is not tangible
      property.

      As used in this definition, electronic data means information, facts or
      programs stored as or on, created or used on, or transmitted to or
      from computer software, including systems and applications
      software, hard or floppy disks, CD-ROMS, tapes, drives, cells, data
      processing devices or any other media which are used with
      electronically controlled equipment.

18.    “Suit” means a civil proceeding in which damages because of
“bodily injury” or “property damages because of “bodily injury”,
“property damage” or “personal and advertising injury” to which this
insurance applies are alleged. “Suit” includes:

      a.     An arbitration proceeding in which such damages are claimed
             and to which the insured must submit or does submit with our
             consent; or

      b.     Any other alternative dispute resolution proceeding in which
             such damages are claimed and to which the insured submits
             with our consent.
                                  ***




                                     10
     Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 11 of 16




SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

                                      ***

3. Legal Action Against Us

     No person or organization has a right under this Coverage Part:

     a. To join us as a party or otherwise bring us into a "suit" asking for damages
        from an insured; or

     b. To sue us on this Coverage Part unless all of its terms have been fully
        complied with. A person or organization may sue us to recover on an
        agreed settlement or on a final judgment against an insured; but we will not
        be liable for damages that are not payable under the terms of this Coverage
        Part or that are in excess of the applicable limit of insurance. An agreed
        settlement means a settlement and release of liability signed by us, the
        insured and the claimant or the claimant's legal representative.

                                      ***

                               ENDORSEMENT

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                       CAREFULLY

  EXCLUSION-CONTINUOUS OR PROGRESSIVE INJURY AND
                    DAMAGE

This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY PART

A.       This insurance does not apply to any damages because of or related
         to “bodily injury” or “property damage”:

         1.     Which first existed, or alleged to have first existed, prior to
                the inception date of this policy; or

         2.     Which are, or are alleged to be, in the process of taking place
                prior to the inception date of this policy, even if the actual or
                alleged “bodily injury” or “property damage” continues
                during this policy period; or


                                        11
            Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 12 of 16




               3.     Which are caused, or are alleged to have been caused, by the
                      same condition or construction defect which resulted in
                      “bodily injury” or “property damage” which first existed
                      prior to the inception date of this policy.

               We shall have no duty to defend any insured against any loss, claim,
               “suit” or other proceeding alleging damages arising out of or related
               to “bodily injury” or “property damage” to which this endorsement
               applies.

               All other terms and conditions of this policy remain unchanged.

                                            ***

                                    ENDORSEMENT3

THIS ENDORSEMENT CHANGES THE POLICY. PLEAD READ IT CAREFULLY.

                             EXCLUSION – PRIOR WORK

This endorsement modifies insurance provided under the following:

          COMMERCIAL GENERAL LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The following exclusion is added to SECTION I – COVERAGE A BODILY
INJURY AND PROPERTY DAMAGE LIABILITY, Paragraph 2. Exclusions and
SECTION I – COVERAGE B PERSONAL AND ADVERTISING INJURY
LIABILITY, Paragraph 2. Exclusions:

This insurance does not apply to:

A.       Any claim or “suit” seeking damages for “bodily injury”, “property
         damage” or “personal and advertising injury” arising out of “your work”
         that is completed or abandoned prior to 9/20/2012

B.       Paragraph 16.a.(2)(c) of SECTION V – DEFINITIONS is deleted in its
         entirety and replaced by the following:




3
    This Endorsement is in the 2012-2013 Policy only.


                                             12
              Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 13 of 16




         When that part of the work done at a job site has been put to its intended
         use by any person or organization.

C.       As used in this endorsement “abandoned” means the failure to provide
         labor, materials or services for a period of ninety (90) days, despite the
         work set forth in the controlling construction project not being deemed
         complete by the Owner.

All other terms and conditions remain unchanged.

                                          ***
                                     ENDORSEMENT4

        THIS ENDORSEMENT CHANGES THE POLICY. PLEAD READ IT
                           CAREFULLY.

                              EXCLUSION – PRIOR WORK

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE PART
SCHEDULE
              Date: 9/22/2014


A.       The following exclusion is added under Paragraph 2., Exclusions of
         Section I – Coverage A — Bodily Injury and Property Damage
         Liability and Paragraph 2., Exclusions of Section I – Coverage B –
         Personal And Advertising Injury Liability:

         This insurance does not apply to:

         Prior Work

         a.      Any claim or “suit” seeking damages for “bodily injury”, “property
                 damage” or “personal and advertising injury” arising out of “your
                 work” that is completed or abandoned prior to the date shown in the
                 Schedule above.

         b.      Paragraph 16.a.(2)(c) of Section V – Definitions is deleted in its
                 entirety and replaced by the following:

4
    This Endorsement is in the 2014-2015 Policy only.


                                              13
            Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 14 of 16




               When that part of the work done at a job site has been put to its
               intended use by any person or organization.

       c.      As used in this endorsement “abandoned” means the failure to
               provide labor, materials, or services for a period of ninety (90) days,
               despite the work set forth in the controlling construction project not
               being deemed complete by the Owner.

B.     All other terms and conditions of this policy remain unchanged.

                                             ***

       THE STARR POLICIES DO NOT COVER THE ARBITRATION AWARD

       13.     As a judgment creditor of Starr’s insured CMP, Defendant Cushing is

entitled to seek recovery of any of the proceeds under the Starr Policies to the extent there

is coverage for the Arbitration Award. Starr seeks a declaration from the Court that it

owes no obligation to pay any portion of the Judgment in the Underlying Lawsuit

confirming the Arbitration Award in favor of Cushing in the amount of $1,856,107.65.

       14.     Specifically, Starr seeks a declaration from the Court that any “property

damage” was not caused by an “occurrence” as defined in the Policies. The arbitrator’s

finding that CMP intentionally breached contractual warranties by not making repairs

following the voluntary dissolution of CMP is not an “occurrence” as defined as “an

accident, including continuous or repeated exposure to substantially the same general

harmful conditions.”

       15.     Alternatively, Starr seeks a declaration from the Court that the damages

awarded by the arbitrator for breach of contractual warranties are excluded by Exclusion

b. Contractual Liability, which excludes “property damage” for which CMP is obligated

to pay damages by reason of the assumption of liability in a contract or agreement.


                                             14
           Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 15 of 16




       16.    Alternatively, Starr seeks a declaration from the Court that the 2013-2014

and 2014-2015 Policies do not provide coverage for the Arbitration Award on the basis

that the arbitrator determined that the “property damage” first occurred prior to the

inception dates of the 2013-2014 and 2014-2015 Policies. Accordingly, the Continuous

or Progressive Injury and Damage exclusions in those Policies bar coverage because the

“property damage” first existed prior to the inception date of the 2013-2014 and 2014-

2015 Policies, respectively.

       17.    Alternatively, Starr seeks a declaration from the Court that the Prior Work

Exclusions in the 2012-2013 and 2014-2015 Policies bar coverage for “property damage”

arising from CMP’s work that was completed prior to September 20, 2012, under the

2012-2013 Policy, and prior to September 22, 2014, under the 2014-2015 Policy.

       18.     Alternatively, Starr seeks a declaration from the Court that to the extent it

is determined that the Starr Policies do provide coverage for the Arbitration Award, that

such coverage is limited to $1,000,000, which is the maximum limits applicable to such

damages.

                               CONCLUSION AND PRAYER

       19.    Starr respectfully requests a judgment from this Court that Starr owes no

obligation to pay any portion of the Judgment in the Underlying Lawsuit confirming the

Arbitration Award in favor of Cushing in the amount of $1,856,107.65. Starr further asks

for such other relief to which it may be entitled in law or in equity.




                                              15
Case 5:20-cv-00651-F Document 1 Filed 07/08/20 Page 16 of 16




                           Respectfully submitted,

                           /s/Kerry R. Lewis
                           James D. Johnson OBA #12352
                           jjohnson@rhodesokla.com
                           Kerry R. Lewis, OBA #16519
                           klewis@rhodesokla.com
                           RHODES HIERONYMUS JONES
                           TUCKER & GABLE, PLLC
                           P.O. Box 21100
                           Tulsa, OK 74121-1100
                           (918) 582-1173; (918) 592-3390 [fax]


                           ATTORNEYS FOR PLAINTIFF
                           STARR SURPLUS LINES INSURANCE
                           COMPANY




                             16
